UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	January 31, 2017 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 1/31/17 (Unaudited) CORPORATE BONDS AND NOTES (35.4%) (a) Principal amount Value Banking (8.2%) ABN Amro Bank NV 144A sr. unsec. FRN 1.664%, 1/18/19 (Netherlands) $1,125,000 $1,124,973 ANZ New Zealand Intl., Ltd./London 144A company guaranty sr. unsec. FRN 2.038%, 1/25/22 (United Kingdom) 1,500,000 1,501,440 Bank of America Corp. sr. unsec. unsub. notes 2.00%, 1/11/18 1,159,000 1,162,951 Bank of America Corp. sr. unsec. unsub. notes Ser. MTN, 2.151%, 11/9/20 535,000 526,135 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1.375%, 12/18/17 (Canada) 430,000 429,618 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes 1.20%, 3/10/17 (Japan) 430,000 430,056 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1.375%, 3/17/17 (France) 490,000 490,049 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. BKNT, 5.00%, 1/15/21 (France) 600,000 651,024 Commonwealth Bank of Australia 144A sr. unsec. notes 1.75%, 11/7/19 (Australia) 500,000 495,265 Commonwealth Bank of Australia/New York, NY sr. unsec. unsub. bonds 1.125%, 3/13/17 588,000 588,218 HBOS PLC unsec. sub. FRN Ser. EMTN, 1.646%, 9/6/17 (United Kingdom) 1,000,000 996,750 HSBC USA, Inc. sr. unsec. unsub. notes 2.00%, 8/7/18 1,000,000 1,001,010 JPMorgan Chase & Co. sr. unsec. unsub. notes 2.25%, 1/23/20 1,000,000 1,001,980 JPMorgan Chase & Co. sr. unsec. unsub. notes 2.00%, 8/15/17 428,000 429,515 JPMorgan Chase & Co. unsec. sub. notes 3.875%, 9/10/24 135,000 136,132 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.30%, 12/13/18 447,000 449,018 National Australia Bank, Ltd., NY sr. unsec. notes 2.80%, 1/10/22 (Australia) 1,500,000 1,502,330 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.20%, 7/27/18 (Canada) 435,000 438,789 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 200,000 194,000 Royal Bank of Scotland Group PLC unsec. sub. notes 4.70%, 7/3/18 (United Kingdom) 1,535,000 1,567,990 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 202,347 Santander UK PLC sr. unsec. unsub. bonds 1.375%, 3/13/17 (United Kingdom) 462,000 461,965 Svenska Handelsbanken AB company guaranty sr. unsec. notes 2.875%, 4/4/17 (Sweden) 250,000 250,820 Wells Fargo & Co. sr. unsec. notes 2.10%, 5/8/17 423,000 423,985 Basic materials (0.9%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45%, 3/15/18 338,000 353,105 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.40%, 11/1/20 1,000,000 1,101,395 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9.00%, 5/1/19 (Australia) 98,000 112,786 Southern Copper Corp. sr. unsec. unsub. notes 5.875%, 4/23/45 (Peru) 200,000 204,750 Capital goods (0.7%) Boeing Co. (The) sr. unsec. bonds 8.75%, 8/15/21 865,000 1,092,089 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.00%, 10/15/17 (Luxembourg) 430,000 444,628 Communication services (2.0%) AT&T, Inc. sr. unsec. unsub. notes 3.00%, 6/30/22 1,000,000 985,788 AT&T, Inc. sr. unsec. unsub. notes 1.70%, 6/1/17 430,000 430,482 Verizon Communications, Inc. sr. unsec. notes 2.625%, 2/21/20 815,000 825,471 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.276%, 8/15/19 1,000,000 997,907 Vodafone Group PLC sr. unsec. unsub. notes 1.25%, 9/26/17 (United Kingdom) 744,000 742,803 Consumer cyclicals (3.9%) Amazon.com, Inc. sr. unsec. notes 1.20%, 11/29/17 423,000 422,976 Autonation, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 4/15/18 365,000 384,740 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 100,000 107,804 Dollar General Corp. sr. unsec. sub. notes 1.875%, 4/15/18 300,000 300,458 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5.875%, 8/2/21 594,000 660,749 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 4.134%, 8/4/25 881,000 879,947 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.157%, 8/4/20 2,000,000 2,013,926 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.10%, 1/15/19 2,000,000 2,028,040 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 3.30%, 8/14/20 1,010,000 1,034,203 Consumer finance (1.1%) Air Lease Corp. sr. unsec. notes 2.625%, 9/4/18 1,385,000 1,397,653 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 370,000 361,675 American Express Co. sr. unsec. notes 7.00%, 3/19/18 286,000 302,610 American Express Co. sr. unsec. notes 6.15%, 8/28/17 174,000 178,638 Consumer staples (3.4%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.625%, 1/14/20 1,000,000 1,015,538 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 577,000 617,451 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 578,000 579,656 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.90%, 2/1/19 1,255,000 1,256,717 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.25%, 1/17/18 156,000 155,735 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 1,030,000 1,119,265 CVS Health Corp. sr. unsec. unsub. notes 2.25%, 12/5/18 430,000 433,409 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1.50%, 5/11/17 (United Kingdom) 202,000 202,240 Mondelez International Holdings Netherlands BV 144A company guaranty sr. unsec. unsub. notes 1.625%, 10/28/19 (Netherlands) 1,000,000 982,284 PepsiCo, Inc. sr. unsec. unsub. notes 1.25%, 8/13/17 427,000 427,437 Energy (3.7%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846%, 5/5/17 (United Kingdom) 430,000 430,818 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.70%, 5/15/17 (Canada) 430,000 435,065 Chevron Corp. sr. unsec. unsub. notes 1.104%, 12/5/17 423,000 422,364 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05%, 12/15/17 430,000 428,576 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 25,000 29,813 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 136,000 127,568 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 70,000 78,848 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.875%, 1/20/40 (Brazil) 61,000 55,281 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,312,000 2,335,120 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 53,000 54,458 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 1,500,000 1,554,759 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 185,000 168,258 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95%, 5/1/17 430,000 431,827 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.20%, 3/22/17 (Netherlands) 462,000 464,697 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55%, 6/28/17 (France) 423,000 423,586 Financial (2.7%) KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 1,977,000 2,232,966 Morgan Stanley sr. unsec. unsub. bonds 4.75%, 3/22/17 1,204,000 1,209,984 Morgan Stanley sr. unsec. unsub. FRN 2.21%, 1/20/22 1,500,000 1,506,900 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 3.00%, 4/15/21 (Jersey) 565,000 563,556 Health care (2.3%) Actavis Funding SCS company guaranty sr. unsec. notes 1.85%, 3/1/17 (Luxembourg) 2,000,000 2,001,464 Amgen, Inc. sr. unsec. unsub. notes 2.125%, 5/15/17 430,000 431,125 AstraZeneca PLC sr. unsec. unsub. notes 5.90%, 9/15/17 (United Kingdom) 430,000 442,167 Biogen, Inc. sr. unsec. sub. notes 3.625%, 9/15/22 730,000 752,206 Johnson & Johnson sr. unsec. notes 5.15%, 7/15/18 269,000 283,438 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 1.90%, 9/23/19 (Ireland) 500,000 494,317 UnitedHealth Group, Inc. sr. unsec. notes 6.00%, 2/15/18 192,000 200,701 Insurance (2.2%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 235,000 251,744 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 5.375%, 3/15/17 1,000,000 1,004,951 Marsh & McLennan Companies, Inc. sr. unsec. unsub. notes 2.75%, 1/30/22 1,000,000 999,233 MetLife, Inc. sr. unsec. unsub. notes 4.75%, 2/8/21 1,180,000 1,279,284 Metropolitan Life Global Funding I 144A sr. notes 3.00%, 1/10/23 790,000 792,609 Investment banking/Brokerage (1.0%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN 2.241%, 11/15/21 1,500,000 1,505,015 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2.375%, 1/22/18 229,000 230,605 Macquarie Bank, Ltd. 144A sr. unsec. notes 4.00%, 7/29/25 (Australia) 310,000 317,996 Real estate (0.6%) Liberty Property LP sr. unsec. unsub. notes 3.375%, 6/15/23 (R) 550,000 549,122 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 (R) 130,000 130,859 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 (R) 130,000 130,458 Simon Property Group LP 144A sr. unsec. unsub. notes 1.50%, 2/1/18 (R) 389,000 389,085 Technology (0.9%) Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.00%, 1/15/22 1,000,000 995,655 eBay, Inc. sr. unsec. unsub. notes 1.35%, 7/15/17 430,000 430,022 Intel Corp. sr. unsec. unsub. notes 1.35%, 12/15/17 430,000 430,561 Transportation (0.4%) Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4A, Class A, 6.90%, 7/2/19 67,194 67,866 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 98-1A, Class A, 6.648%, 3/15/19 23,241 23,531 Federal Express Corp. 2012 Pass Through Trust 144A notes 2.625%, 1/15/18 35,259 35,314 FedEx Corp. company guaranty sr. unsec. unsub. notes 3.20%, 2/1/25 625,000 623,316 Utilities and power (1.4%) Boardwalk Pipelines LP company guaranty sr. unsec. unsub. notes 5.75%, 9/15/19 500,000 538,988 Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7.125%, 12/1/18 289,000 316,807 IPALCO Enterprises, Inc. sr. notes 5.00%, 5/1/18 277,000 286,003 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 654,000 746,493 TransCanada PipeLines, Ltd. sr. unsec. notes 1.625%, 11/9/17 (Canada) 1,000,000 999,862 Total corporate bonds and notes (cost $70,766,478) MORTGAGE-BACKED SECURITIES (26.5%) (a) Principal amount Value Agency collateralized mortgage obligations (3.2%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 21.607%, 5/15/35 $21,873 $32,253 Ser. 2430, Class UD, 6.00%, 3/15/17 336 337 Ser. 3724, Class CM, 5.50%, 6/15/37 49,109 54,680 Ser. 2533, Class HB, 5.50%, 12/15/17 8,871 8,987 Ser. 3331, Class NV, 5.00%, 6/15/29 13,995 14,040 Ser. 2513, Class DB, 5.00%, 10/15/17 5,134 5,168 Ser. 3539, Class PM, 4.50%, 5/15/37 28,569 29,717 Ser. 3805, Class AK, 3.50%, 4/15/24 21,077 21,239 Structured Agency Credit Risk Debt FRN Ser. 14-HQ3, Class M2, IO, 3.421%, 10/25/24 109,845 110,771 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.371%, 12/25/27 244,837 249,575 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2, 2.971%, 10/25/28 381,000 386,030 Structured Agency Credit Risk Debt FRN Ser. 15-HQ1, Class M2, 2.971%, 3/25/25 200,789 202,775 Ser. 3876, Class CA, 2.75%, 6/15/26 30,439 30,702 Ser. 3609, Class LK, 2.00%, 12/15/24 190,851 191,714 Structured Agency Credit Risk Debt FRN Ser. 16-DNA3, Class M1, 1.871%, 12/25/28 397,166 398,329 FRB Ser. 8, Class A9, IO, 0.453%, 11/15/28 106,614 1,466 FRB Ser. 59, Class 1AX, IO, 0.277%, 10/25/43 276,131 2,761 Ser. 48, Class A2, IO, 0.212%, 7/25/33 411,939 3,057 Ser. 3835, Class FO, PO, zero %, 4/15/41 1,443,723 1,228,682 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 25.516%, 6/25/31 13,059 13,280 IFB Ser. 05-75, Class GS, 17.937%, 8/25/35 147,617 194,271 IFB Ser. 11-4, Class CS, 11.358%, 5/25/40 200,774 232,202 Ser. 05-68, Class PC, 5.50%, 7/25/35 27,293 28,686 Ser. 02-65, Class HC, 5.00%, 10/25/17 46 46 Ser. 09-100, Class PA, 4.50%, 4/25/39 6,603 6,660 Ser. 11-60, Class PA, 4.00%, 10/25/39 29,120 30,024 Ser. 03-43, Class YA, 4.00%, 3/25/33 226,246 229,630 Ser. 04-2, Class QL, 4.00%, 2/25/19 58,714 59,781 Ser. 10-155, Class A, 3.50%, 9/25/25 25,362 25,907 Ser. 10-81, Class AP, 2.50%, 7/25/40 83,651 83,700 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 2.121%, 1/25/29 226,120 227,342 Ser. 98-W5, Class X, IO, 0.647%, 7/25/28 209,151 10,196 Ser. 98-W2, Class X, IO, 0.324%, 6/25/28 681,186 33,208 Government National Mortgage Association Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 829,341 160,226 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 4,854,371 832,660 Ser. 09-32, Class AB, 4.00%, 5/16/39 28,412 30,166 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 10,891,885 1,125,154 Ser. 10-151, Class KO, PO, zero %, 6/16/37 160,735 133,561 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 36,837 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 21,590 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 53,572 469 FRB Ser. 98-3, IO, zero %, 9/19/27 24,849 — Commercial mortgage-backed securities (18.2%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 335,276 334,655 FRB Ser. 07-1, Class XW, IO, 0.338%, 1/15/49 334,756 1,341 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.024%, 7/10/42 34,165 9 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 1,131,000 1,075,864 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 719,608 683,973 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.104%, 11/10/46 345,000 365,886 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 486,000 496,857 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.764%, 5/15/46 317,019 313,434 COMM Mortgage Pass-Through Certificates FRB Ser. 14-CR14, Class XA, IO, 0.836%, 2/10/47 11,019,751 361,778 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65%, 12/10/49 730,000 733,869 FRB Ser. 12-LC4, Class C, 5.622%, 12/10/44 522,000 568,197 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 209,624 210,106 FRB Ser. 14-CR18, Class C, 4.737%, 7/15/47 1,407,000 1,462,858 FRB Ser. 14-LC15, Class XA, IO, 1.36%, 4/10/47 11,722,474 687,066 FRB Ser. 13-LC13, Class XA, IO, 1.353%, 8/10/46 6,152,570 296,369 FRB Ser. 14-CR17, Class XA, IO, 1.16%, 5/10/47 5,677,764 306,599 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.062%, 2/15/41 500,000 454,350 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 81,677 83,428 FRB Ser. 03-C3, Class AX, IO, 1.997%, 5/15/38 390,567 2 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636%, 12/18/49 28,635 28,644 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.345%, 8/10/44 874,000 899,608 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.412%, 6/10/48 861,861 868,428 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.073%, 7/10/45 803,551 8 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.484%, 3/10/44 702,459 692,976 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.593%, 2/10/46 2,593,052 184,444 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 870,000 821,193 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622%, 11/10/39 283,000 263,190 FRB Ser. 14-GC18, Class C, 4.945%, 1/10/47 686,000 702,699 FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 280,000 274,428 FRB Ser. 13-GC12, Class XA, IO, 1.679%, 6/10/46 4,919,238 314,831 FRB Ser. 14-GC24, Class XA, IO, 0.86%, 9/10/47 4,111,554 185,287 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.652%, 1/10/45 389,000 385,382 FRB Ser. 11-GC3, Class D, 5.633%, 3/10/44 139,000 142,229 FRB Ser. 14-GC18, Class D, 4.945%, 1/10/47 295,000 249,340 FRB Ser. 14-GC26, Class D, 4.511%, 11/10/47 389,000 324,737 FRB Ser. 13-GC12, Class D, 4.476%, 6/10/46 890,000 782,132 JP Morgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class C, 4.612%, 10/15/45 501,000 518,765 JPMBB Commercial Mortgage Securities Trust Ser. 13-C17, Class AS, 4.458%, 1/15/47 241,000 260,376 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.412%, 12/15/47 173,000 175,111 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.157%, 2/12/51 231,500 233,792 Ser. 08-C2, Class ASB, 6.125%, 2/12/51 35,485 35,656 FRB Ser. 06-LDP6, Class B, 5.653%, 4/15/43 34,173 34,173 FRB Ser. 05-LDP5, Class F, 5.542%, 12/15/44 620,000 617,486 FRB Ser. 05-CB11, Class C, 5.518%, 8/12/37 500,000 511,600 Ser. 04-LN2, Class A2, 5.115%, 7/15/41 14,984 15,005 FRB Ser. 13-C10, Class XA, IO, 1.223%, 12/15/47 9,210,419 456,478 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.619%, 2/15/46 1,293,000 1,326,618 FRB Ser. 12-C6, Class E, 5.156%, 5/15/45 898,000 847,802 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 297,000 275,631 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.546%, 3/15/39 392,297 386,903 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 527,000 466,395 FRB Ser. 06-C6, Class AJ, 5.452%, 9/15/39 296,092 257,599 FRB Ser. 07-C2, Class XW, IO, 0.489%, 2/15/40 447,719 277 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class B, 3.242%, 4/20/48 1,713,000 1,485,976 FRB Ser. 15-3, Class C, 3.242%, 4/20/48 338,000 281,808 Merrill Lynch Mortgage Trust Ser. 04-KEY2, Class D, 5.046%, 8/12/39 289,640 287,063 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.011%, 6/12/43 2,497,353 11 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.672%, 12/12/49 3,329,029 666 Morgan Stanley Bank of America Merrill Lynch Trust Ser. 12-C5, Class AS, 3.792%, 8/15/45 346,000 362,816 FRB Ser. 13-C7, Class XA, IO, 1.52%, 2/15/46 13,331,610 797,230 FRB Ser. 14-C17, Class XA, IO, 1.253%, 8/15/47 8,660,021 561,429 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C7, Class XB, IO, 0.354%, 2/15/46 24,165,000 456,574 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.641%, 6/11/42 153,000 158,355 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 438,000 433,182 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.155%, 7/15/49 301,000 306,036 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958%, 8/10/49 300,000 315,630 FRB Ser. 12-C2, Class D, 4.885%, 5/10/63 279,000 278,414 FRB Ser. 13-C6, Class D, 4.345%, 4/10/46 138,000 126,215 FRB Ser. 12-C4, Class XA, IO, 1.755%, 12/10/45 6,451,711 457,065 FRB Ser. 12-C2, Class XA, IO, 1.626%, 5/10/63 15,873,074 767,804 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class AJ, 5.413%, 12/15/43 314,000 315,963 FRB Ser. 05-C21, Class D, 5.291%, 10/15/44 240,000 238,391 FRB Ser. 06-C29, IO, 0.316%, 11/15/48 4,218,213 169 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 07-C31, IO, 0.207%, 4/15/47 54,843,408 8,569 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.296%, 7/15/46 898,000 912,997 Ser. 12-LC5, Class AS, 3.539%, 10/15/45 424,000 438,204 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.296%, 7/15/46 964,000 874,738 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 212,000 216,367 Ser. 13-C18, Class AS, 4.387%, 12/15/46 491,000 526,509 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 305,000 325,414 Ser. 13-C12, Class AS, 3.56%, 3/15/48 395,000 406,230 Ser. 13-C11, Class AS, 3.311%, 3/15/45 224,000 225,120 FRB Ser. 13-C17, Class XA, IO, 1.516%, 12/15/46 6,072,431 339,449 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.672%, 11/15/44 517,000 528,426 FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 239,000 247,843 Ser. 11-C4, Class D, 5.265s, 6/15/44 1,045,000 1,061,072 Ser. 11-C4, Class E, 5.265%, 6/15/44 285,000 287,822 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 662,000 592,353 FRB Ser. 13-C12, Class XA, IO, 1.379%, 3/15/48 1,299,127 70,231 Residential mortgage-backed securities (non-agency) (5.1%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.85%, 1/26/36 500,000 382,334 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.536%, 6/25/46 2,302,563 2,016,470 FRB Ser. 05-59, Class 1A1, 1.107%, 11/20/35 656,280 578,263 FRB Ser. 06-OA10, Class 4A1, 0.961%, 8/25/46 2,474,023 2,014,349 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.671%, 10/25/28 958,470 1,080,562 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.471%, 4/25/28 980,000 1,093,986 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.321%, 4/25/28 60,000 66,100 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.771%, 7/25/25 140,000 153,758 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.771%, 7/25/25 10,000 10,918 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.951%, 5/25/36 708,326 352,279 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A2, Class A2, 2.932%, 2/25/35 200,759 203,472 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 1,265,000 967,725 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 06-AM1, Class A4, 0.931%, 4/25/36 307,180 301,307 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR17, Class A1B2, 1.181%, 12/25/45 1,133,010 945,327 Total mortgage-backed securities (cost $54,283,010) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.5%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (4.5%) Federal Home Loan Mortgage Corporation 4.50%, 10/1/18 $8,051 $8,180 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.00%, 9/1/17 26,619 26,925 4.50%, 8/1/18 6,560 6,702 Federal National Mortgage Association Pass-Through Certificates 6.00%, with due dates from 9/1/18 to 9/1/19 16,117 16,542 4.50%, 11/1/44 800,468 872,541 4.00%, TBA, 3/1/47 1,000,000 1,047,305 4.00%, TBA, 2/1/47 1,000,000 1,049,297 3.50%, TBA, 3/1/47 2,000,000 2,039,765 3.50%, TBA, 2/1/47 2,000,000 2,043,906 2.50%, TBA, 3/1/47 1,000,000 945,938 2.50%, TBA, 2/1/47 1,000,000 947,578 Total U.S. government and agency mortgage obligations (cost $9,016,445) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 2.00%, 9/30/20 (SEGSF) $58,000 $58,711 Total U.S. treasury obligations (cost $57,980) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.2%) (a) Principal amount/units Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $220,000 $206,680 Argentina (Republic of) 144A sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 570,000 566,088 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 600,000 684,000 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 380,000 389,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 200,000 201,987 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 600,000 627,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 337,875 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 750,000 1,286,250 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 2,000,000 2,165,000 Total foreign government and agency bonds and notes (cost $6,223,757) ASSET-BACKED SECURITIES (3.1%) (a) Principal amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 1.933%, 6/10/19 $1,598,000 $1,598,000 Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.771%, 2/25/17 1,852,000 1,852,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.673%, 2/25/49 2,770,000 2,770,000 Total asset-backed securities (cost $6,220,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $2,892,000 $28,746 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 4,338,000 5,639 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 4,338,000 4,598 Barclays Bank PLC 1.345/3 month USD-LIBOR-BBA/Feb-18 Feb-17/1.345 4,338,000 3,340 Citibank, N.A. 2.274/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.274 2,169,000 8,958 2.275/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.275 2,169,000 6,399 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 4,338,000 2,820 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 4,338,000 2,559 Credit Suisse International 2.31/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.31 2,169,000 11,561 2.4625/3 month USD-LIBOR-BBA/Feb-37 Feb-17/2.4625 1,446,000 5,292 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 4,338,000 6,464 2.248/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.248 2,169,000 4,446 JPMorgan Chase Bank N.A. 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 1,446,000 16,730 2.267/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.267 1,446,000 4,974 2.736/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.736 1,446,000 2,010 Total purchased swap options outstanding (cost $199,197) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/$98.34 $4,000,000 $44,520 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/98.53 4,000,000 40,320 Total purchased options outstanding (cost $85,000) SHORT-TERM INVESTMENTS (33.4%) (a) Principal amount/shares Value ABN AMRO Funding USA, LLC commercial paper 1.113%, 3/16/17 $1,000,000 $998,884 Aegon N.V. 144A commercial paper 1.153%, 4/18/17 1,000,000 997,500 Amcor, Ltd./Austrailia commercial paper 1.092%, 3/27/17 1,000,000 998,347 Amphenol Corp. commercial paper 1.031%, 3/9/17 1,000,000 998,919 Barton Capital, LLC commercial paper 1.083%, 3/6/17 1,000,000 999,214 Bell Canada, Inc. commercial paper 1.143%, 2/28/17 1,000,000 999,270 Berkshire Hathaway energy Co. commercial paper 0.920%, 2/8/17 1,500,000 1,499,683 BPCE SA commercial paper 1.032%, 3/1/17 1,500,000 1,499,165 CenterPoint Energy Resources Corp. commercial paper 1.051%, 3/14/17 1,000,000 998,763 Commonwealth Bank of Australia commercial paper 1.053%, 4/3/17 800,000 799,004 CRC Funding, LLC asset backed commercial paper 1.002%, 3/8/17 465,000 464,619 Danske Corp. commercial paper 1.023%, 4/12/17 1,000,000 997,896 Dollar General Corp. commercial paper 1.001%, 2/9/17 700,000 699,814 Dominion Resources, Inc./VA 144A commercial paper 1.021%, 3/22/17 1,000,000 998,510 E. I. du Pont de Nemours & Co. commercial paper 1.031%, 3/7/17 1,000,000 999,015 Enterprise Products Operating, LLC commercial paper 1.051%, 2/14/17 1,000,000 999,628 Equifax, Inc. 144A commercial paper 1.042%, 3/17/17 1,000,000 998,669 ERP Operating LP commercial paper 1.051%, 2/14/17 1,000,000 999,628 Exelon Generation Co., LLC commercial paper 0.950%, 2/8/17 1,000,000 999,789 Experian Finance PLC commercial paper 1.082%, 3/2/17 400,000 399,687 Experian Finance PLC commercial paper 1.102%, 2/27/17 1,000,000 999,297 FMC Technologies, Inc. commercial paper 1.051%, 2/23/17 1,000,000 999,359 Hyundai Capital America commercial paper 1.012%, 2/1/17 1,000,000 999,974 McKesson Co. commercial paper 1.021%, 2/13/17 1,000,000 999,655 NBCUniversal Enterprise, Inc. commercial paper 1.022%, 2/6/17 1,000,000 999,842 NiSource Finance Corp. commercial paper 1.252%, 3/9/17 1,000,000 998,919 Oneok Partners LP commercial paper 1.251%, 2/8/17 250,000 249,947 Putnam Short Term Investment Fund 0.74% (AFF) Shares 27,742,158 27,742,158 SCANA Corp. commercial paper 1.181%, 2/2/17 $1,000,000 999,938 Sempra Global commercial paper 1.101%, 3/13/17 1,000,000 998,795 Skandinaviska Enskilda Banken AB/New York, NY FRN certificates of deposit 1.204%, 3/2/17 1,000,000 1,000,374 Southern Co. (The) commercial paper 1.031%, 3/3/17 1,000,000 999,103 State Street Bank & Trust Co. FRN certificates of deposit 1.422%, 4/13/17 1,500,000 1,501,544 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.47% (P) Shares 110,000 110,000 Suncor Energy, Inc. commercial paper 1.102%, 2/13/17 $1,000,000 999,655 Suncorp Group Ltd. commercial paper 1.054%, 3/6/17 1,000,000 999,106 Tyco International Finance S.a.r.l commercial paper 0.900%, 2/1/17 1,000,000 999,974 U.S. Treasury Bills 0.446%, 2/16/17 (SEGSF) (SEGCCS) 222,000 221,958 U.S. Treasury Bills 0.446%, 2/2/17 (SEGSF) (SEGCCS) 211,000 210,997 U.S. Treasury Bills 0.448%, 2/9/17 (SEGCCS) 188,000 187,980 U.S. Treasury Bills 0.474%, 2/23/17 (SEGSF) (SEGCCS) 2,577,000 2,576,263 U.S. Treasury Bills 0.487%, 4/13/17 (SEGCCS) 28,000 27,973 Victory Receivables Corp. asset backed commercial paper 1.083%, 3/13/17 1,000,000 998,819 Whirlpool Corp. commercial paper 1.203%, 3/27/17 1,000,000 998,347 Total short-term investments (cost $67,162,796) TOTAL INVESTMENTS Total investments (cost $214,014,663) (b) WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/17 (premiums $3,096,958) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $1,446,000 $4,554 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 1,446,000 5,148 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 2,892,000 13,332 (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 2,892,000 17,728 Barclays Bank PLC (2.111)/3 month USD-LIBOR-BBA/Feb-18 Feb-17/2.111 4,338,000 3,514 Citibank, N.A. 2.7415/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.7415 2,169,000 911 2.575/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.575 2,169,000 1,800 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 1,446,000 2,140 (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 1,446,000 2,487 Credit Suisse International 2.80/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.80 2,169,000 521 (2.7275)/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.7275 1,446,000 1,692 (2.25)/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.25 1,446,000 4,092 (2.215)/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.215 2,169,000 5,683 Goldman Sachs International 2.548/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.548 2,169,000 2,061 (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 4,338,000 2,256 (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 4,338,000 4,034 JPMorgan Chase Bank N.A. (2.476)/3 month USD-LIBOR-BBA/Feb-37 Feb-17/2.476 1,446,000 6,420 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 1,446,000 7,722 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 1,446,000 10,281 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 16,499,000 994,560 Total WRITTEN OPTIONS OUTSTANDING at 1/31/17 (premiums $85,000) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/$99.08 $4,000,000 $29,440 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.27 4,000,000 26,160 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.81 4,000,000 18,000 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/100.00 4,000,000 15,680 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.5925/3 month USD-LIBOR-BBA/Jan-27 (Purchased) Jan-19/2.5925 $433,800 $(15,291) $(273) (2.5925)/3 month USD-LIBOR-BBA/Jan-27 (Purchased) Jan-19/2.5925 433,800 (15,291) (395) (2.785)/3 month USD-LIBOR-BBA/Jan-47 (Purchased) Jan-27/2.785 433,800 (46,547) (503) 2.785/3 month USD-LIBOR-BBA/Jan-47 (Purchased) Jan-27/2.785 433,800 (46,547) (2,985) (2.7175)/3 month USD-LIBOR-BBA/Jan-47 (Written) Jan-19/2.7175 433,800 39,194 2,139 2.7175/3 month USD-LIBOR-BBA/Jan-47 (Written) Jan-19/2.7175 433,800 39,194 (104) Citibank, N.A. 2.605/3 month USD-LIBOR-BBA/Feb-27 (Written) Feb-17/2.605 2,169,000 2,169 890 2.55125/3 month USD-LIBOR-BBA/Feb-27 (Written) Feb-17/2.55125 2,169,000 5,423 737 Credit Suisse International 2.6075/3 month USD-LIBOR-BBA/Feb-27 (Written) Feb-17/2.6075 2,169,000 2,711 (262) Goldman Sachs International 2.61/3 month USD-LIBOR-BBA/Feb-27 (Written) Feb-17/2.61 2,169,000 1,591 607 Wells Fargo Bank, N.A. 2.82/3 month USD-LIBOR-BBA/Jan-30 (Written) Jan-20/2.82 72,300 3,746 368 (2.82)/3 month USD-LIBOR-BBA/Jan-30 (Written) Jan-20/2.82 72,300 3,746 (140) Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/17 (proceeds receivable $10,976,875) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.00%, 2/1/47 $1,000,000 2/13/17 $1,049,297 Federal National Mortgage Association, 3.50%, 2/1/47 2,000,000 2/13/17 2,043,906 Federal National Mortgage Association, 3.00%, 2/1/47 7,000,000 2/13/17 6,927,813 Federal National Mortgage Association, 2.50%, 2/1/47 1,000,000 2/13/17 947,578 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $44,143 (E) $(2) 4/24/47 3 month USD-LIBOR-BBA 1.92% $(7,074) 1,823,200 (E) (8,233) 3/15/47 2.704% 3 month USD-LIBOR-BBA (33,043) 14,026,700 (E) (23,461) 3/15/27 2.4885% 3 month USD-LIBOR-BBA (163,097) 38,625,100 (E) (42,909) 3/15/22 2.132% 3 month USD-LIBOR-BBA (259,403) 7,316,600 (E) (2,158) 3/15/19 1.6065% 3 month USD-LIBOR-BBA (9,965) 1,446,000 (12,166) 1/31/27 3 month USD-LIBOR-BBA 2.4775% 3,955 19,000 — 1/5/27 3 month USD-LIBOR-BBA 2.38% 66 17,000 — 1/5/27 3 month USD-LIBOR-BBA 2.3795% 58 1,236,000 (16) 1/6/27 3 month USD-LIBOR-BBA 2.31% (3,702) 961,000 (13) 1/6/27 3 month USD-LIBOR-BBA 2.28% (5,518) 538,000 (7) 1/9/27 3 month USD-LIBOR-BBA 2.221% (6,091) 1,909,000 (25) 1/10/27 2.29333% 3 month USD-LIBOR-BBA 8,984 495,000 (7) 1/10/27 2.294% 3 month USD-LIBOR-BBA 2,299 691,000 (9) 1/11/27 3 month USD-LIBOR-BBA 2.246% (6,295) 535,000 (7) 1/12/27 3 month USD-LIBOR-BBA 2.2515% (4,636) 536,000 (7) 1/13/27 3 month USD-LIBOR-BBA 2.246% (4,946) 322,300 (4) 1/17/27 3 month USD-LIBOR-BBA 2.19% (4,695) 322,300 (4) 1/17/27 3 month USD-LIBOR-BBA 2.197% (4,488) 837,000 (11) 1/17/27 2.30308% 3 month USD-LIBOR-BBA 3,509 816,000 (11) 1/23/27 2.35299% 3 month USD-LIBOR-BBA (33) 1,280,000 (17) 1/23/27 2.37712% 3 month USD-LIBOR-BBA (2,879) 343,500 (5) 1/23/27 2.3785% 3 month USD-LIBOR-BBA (816) 1,041,100 (14) 1/25/27 3 month USD-LIBOR-BBA 2.37% 1,571 343,500 (5) 1/23/27 2.37025% 3 month USD-LIBOR-BBA (557) 449,000 (6) 1/25/27 3 month USD-LIBOR-BBA 2.335% (760) 412,000 (5) 1/25/27 3 month USD-LIBOR-BBA 2.3025% (1,922) 372,000 (5) 1/27/27 2.3956% 3 month USD-LIBOR-BBA (1,405) 686,000 (9) 1/27/27 2.4322% 3 month USD-LIBOR-BBA (4,887) 127,000 (2) 1/30/27 2.4455% 3 month USD-LIBOR-BBA (1,043) 714,000 (9) 1/31/27 2.416% 3 month USD-LIBOR-BBA (3,955) 462,600 (6) 1/31/27 2.4055% 3 month USD-LIBOR-BBA (2,119) 84,000 (1) 2/1/27 3 month USD-LIBOR-BBA 2.394% 285 Total (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $2,939 $43,000 5/11/63 300 bp $294 CMBX NA BBB- Index BBB-/P 5,604 93,000 5/11/63 300 bp (117) CMBX NA BBB- Index BBB-/P 11,483 186,000 5/11/63 300 bp 41 CMBX NA BBB- Index BBB-/P 10,944 192,000 5/11/63 300 bp (867) Credit Suisse International CMBX NA A Index A/P 11,481 276,000 1/17/47 200 bp 6,841 CMBX NA A Index A/P 21,528 548,000 1/17/47 200 bp 12,316 CMBX NA BB Index — (26,087) 1,478,000 5/11/63 (500 bp) 171,562 CMBX NA BBB- Index BBB-/P 9,986 204,000 5/11/63 300 bp (2,564) CMBX NA BBB- Index BBB-/P 36,401 742,000 5/11/63 300 bp (9,245) CMBX NA BBB- Index BBB-/P 44,275 599,000 1/17/47 300 bp 13,117 Goldman Sachs International CMBX NA BB Index — (56,060) 548,000 5/11/63 (500 bp) 17,223 CMBX NA BB Index — (4,086) 27,000 1/17/47 (500 bp) (699) CMBX NA A Index A/P 50,871 1,009,000 1/17/47 200 bp 33,909 CMBX NA BBB- Index BBB-/P 1,773 34,000 5/11/63 300 bp (318) CMBX NA BBB- Index BBB-/P 2,133 43,000 5/11/63 300 bp (512) CMBX NA BBB- Index BBB-/P 2,096 43,000 5/11/63 300 bp (549) CMBX NA BBB- Index BBB-/P 17,320 358,000 5/11/63 300 bp (4,703) CMBX NA BBB- Index — (8,458) 104,000 1/17/47 (300 bp) (3,048) JPMorgan Securities LLC CMBX NA A Index A/P 14,164 323,000 1/17/47 200 bp 8,734 CMBX NA BB Index — (8,014) 57,000 5/11/63 (500 bp) (392) CMBX NA BB Index — (3,596) 25,000 5/11/63 (500 bp) (252) CMBX NA BB Index — (2,792) 21,000 5/11/63 (500 bp) 16 CMBX NA BBB- Index BBB-/P 44 1,000 5/11/63 300 bp (17) CMBX NA BBB- Index BBB-/P 41,013 523,000 5/11/63 300 bp 8,840 CMBX NA BBB- Index BBB-/P 51,054 605,000 5/11/63 300 bp 13,837 CMBX NA BBB- Index — (25,881) 281,000 1/17/47 (300 bp) (11,264) CMBX NA BBB- Index — (9,318) 112,000 1/17/47 (300 bp) (3,492) CMBX NA BBB- Index — (6,801) 86,000 1/17/47 (300 bp) (2,330) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2017. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's abbreviations BKNT Bank Note bp Basis Points DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $201,005,391. (b) The aggregate identified cost on a tax basis is $214,376,734, resulting in gross unrealized appreciation and depreciation of $1,785,296 and $2,537,890, respectively, or net unrealized depreciation of $752,594. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund** $16,690,663 $85,752,555 $74,701,060 $48,020 $27,742,158 Totals ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $22,430,282 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.6% United Kingdom 3.7 Australia 2.4 Canada 2.0 Netherlands 1.7 Russia 1.6 Luxembourg 1.6 France 1.4 Brazil 1.2 Argentina 0.9 Mexico 0.8 Japan 0.7 South Korea 0.5 Denmark 0.5 Indonesia 0.5 Other 0.9 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,071,595 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,113,462 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $1,852,000 $4,368,000 Corporate bonds and notes — 71,245,956 — Foreign government and agency bonds and notes — 6,465,130 — Mortgage-backed securities — 53,264,307 — Purchased options outstanding — 84,840 — Purchased swap options outstanding — 114,536 — U.S. government and agency mortgage obligations — 9,004,679 — U.S. treasury obligations — 58,711 — Short-term investments 27,852,158 39,313,823 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(89,280) $— Written swap options outstanding — (1,090,936) — Forward premium swap option contracts — 79 — TBA sale commitments — (10,968,594) — Interest rate swap contracts — (423,468) — Total return swap contracts — 62,345 — Totals by level $— $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of October 31, 2016 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation)# Cost of purchases Proceeds from sales Total transfers into Level 3† Total transfers out of Level 3† Balance as of January 31, 2017 Asset-backed securities $— $— $— $— $4,368,000 $— $— $— $4,368,000 Totals $— $— $— $— $4,368,000 $— $— $— $4,368,000 † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $— related to Level 3 securities still held at period end. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $318,417 $256,072 Interest rate contracts 237,068 1,641,297 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Centrally cleared interest rate swap contracts (notional) OTC credit default contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Wells Fargo Bank, N.A. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $49,050 $— $— $— $— $— $— $49,050 OTC Credit default contracts*# — 197,649 82,080 — 38,688 — 318,417 Futures contracts§ — Forward premium swap option contracts# 2,139 — — 1,627 — 607 — — 368 4,741 Purchased swap options# 38,983 3,340 — 20,736 16,853 10,910 23,714 — — 114,536 Purchased options# — 84,840 — — 84,840 Total Assets $41,122 $3,340 $49,050 $22,363 $214,502 $93,597 $108,554 $38,688 $368 $571,584 Liabilities: Centrally cleared interest rate swap contracts§ — — 160,970 — 160,970 OTC Credit default contracts*# 31,619 — — — 103,206 46,366 — 74,881 — 256,072 Futures contracts§ — Forward premium swap option contracts# 4,260 — — — 262 — — — 140 4,662 Written swap options# 40,762 3,514 — 7,338 11,988 8,351 1,018,983 — — 1,090,936 Written options# — 89,280 — — 89,280 Total Liabilities $76,641 $3,514 $160,970 $7,338 $115,456 $54,717 $1,108,263 $74,881 $140 $1,601,920 Total Financial and Derivative Net Assets $(35,519) $(174) $(111,920) $15,025 $99,046 $38,880 $(999,709) $(36,193) $228 $(1,030,336) Total collateral received (pledged)##† $— $— $— $— $99,046 $— $(999,709) $(36,193) $— Net amount $(35,519) $(174) $(111,920) $15,025 $— $38,880 $— $— $228 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: March 31, 2017
